IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LARRY SLEDGE, )
Plaintiff, ) Civil Action No. 18-272 Erie
)
Vv. ) District Judge Susan Paradise Baxter
)
WARDEN TRATE, et al., )
Defendants. )
MEMORANDUM OPINION

 

L INTRODUCTION

On September 17, 2018, Plaintiff Larry Sledge, a former inmate at the Federal
Correctional Institution at McKean in Bradford, Pennsylvania ("FCI-McKean"), brought this pro
se civil rights action against three staff members at FCI-McKean: Warden Bradley Tate (“Tate”),
Corrections Officer Cory Hendrickson (erroneously identified by Plaintiff as “Lt. Hendricksen’)
(“Hendrickson”), and Unit Manager Shaun Nink (“Nink’”). Plaintiff alleges that, from August 7,
2018 to August 28, 2018, Defendant Hendrickson “made rude sexual remarks” to him, pushed
him around, and “trie[d] to provoke [him] ... into a fight” (ECF No. 6, at Section IV.C). Plaintiff
alleges further that, in retaliation for his filing of a grievance against Defendant Hendrickson and
other FCI-McKean staff, Defendant Nink denied his request for a transfer to a Residential
Reentry Center (“RRC”) (Id.). Finally, Plaintiff alleges that Defendant Tate allowed the conduct
of Defendants Hendrickson and Nink, and also “allow[ed] smoking by staff on federal property”
(Id.). As relief for his claims, Plaintiff seeks monetary damages.

On April 19, 2019, Defendants filed a motion to dismiss or, in the alternative, for

summary judgment [ECF No. 13], arguing, inter alia, that Plaintiff failed to exhaust his
administrative remedies. Plaintiff has failed to file a response to Defendants’ motion.' This
matter is now ripe for consideration.

Il. DISCUSSION

Defendants contend that Plaintiff's complaint should be dismissed for failure to comply
with the exhaustion requirements of the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a)

(“PLRA”), which provides:

no action shall be brought with respect to prison conditions under section
1983 of this title ... by a prisoner confined in any jail, prisons, or other
correctional facility until such administrative remedies as are available
are exhausted.

Id.?

A. Exhaustion Standard

The requirement that an inmate exhaust administrative remedies applies to all inmate
suits regarding prison life, including those that involve general circumstances as well as

particular episodes. Porter v. Nussle, 534 U.S. 516 (2002); Concepcion v. Morton, 306 F.3d 1347

 

(3d Cir. 2002) (for history of exhaustion requirement), Administrative exhaustion must be
completed by a prisoner prior to filing an action regardless of the relief sought. Booth v.

Churner, 532 U.S. 731, 741 (2001).? The exhaustion requirement is not a technicality, rather it is

 

1
In Defendants’ motion, Defendants’ counsel certifies that he sent Plaintiff a letter on April 9, 2019, regarding the
motion to dismiss, and then conferred with Plaintiff in good faith, by telephone, on April 19, 2019, but was unable to
reach a resolution regarding the bases of the motion to dismiss before filing the same. (ECF No. 13, at pp. 1-2).

2
It is not a plaintiff's burden to affirmatively plead exhaustion. Jones v. Bock, 549 U.S. 199, 217 (2007) (“...failure
to exhaust is an affirmative defense under the PLRA, and that inmates are not required to specially plead or
demonstrate exhaustion in their complaints.”). Instead, the failure to exhaust must be asserted and proven by the
defendants. Ray v. Kertes, 285 F.3d 287, 295 (3d Cir. 2002).

3
Importantly, a plaintiff’s failure to exhaust his administrative remedies does not deprive the district court of subject
matter jurisdiction. Nyhuis v. Reno, 204 F.3d 65, 69 n.4 (3d Cir. 2000) (“... [W]e agree with the clear majority of
courts that § 1997e(a) is ot a jurisdictional requirement, such that failure to comply with the section would deprive
federal courts of subject matter jurisdiction.”).
federal law that federal district courts must follow. Nyhuis v. Reno, 204 F.3d 65, 73 (3d Cir.
2000) (by using language “no action shall be brought,” Congress has “clearly required
exhaustion”). The PLRA also requires “proper exhaustion” meaning that a prisoner must
complete the administrative review process in accordance with the applicable procedural rules of
that grievance system. Woodford v. Ngo, 548 U.S. 81, 87-91 (2006) (“Proper exhaustion
demands compliance with an agency’s deadlines and other critical procedural rules....”).
Importantly, the exhaustion requirement may not be satisfied “by filing an untimely or otherwise
procedurally defective .. . appeal.” Id. at 83; see also Spruill v. Gillis, 372 F.3d 218, 228-30 (3d
Cir. 2004) (“Based on our earlier discussion of the PLRA's legislative history, [. . .] Congress
seems to have had three interrelated objectives relevant to our inquiry here: (1) to return control
of the inmate grievance process to prison administrators; (2) to encourage development of an
administrative record, and perhaps settlements, within the inmate grievance process; and (3) to
reduce the burden on the federal courts by erecting barriers to frivolous prisoner lawsuits.”’).

B. The Administrative Process Available to Federal Inmates

So then, no analysis of exhaustion may be made absent an understanding of the
administrative process available to state inmates. “Compliance with prison grievance procedures,
therefore, is all that is required by the PLRA to ‘properly exhaust.’ The level of detail necessary
in a grievance to comply with the grievance procedures will vary from system to system and
claim to claim, but it is the prison’s requirements, and not the PLRA, that define the boundaries

of proper exhaustion.” Jones v. Bock, 107 U.S. at 217.

 

4

There is no futility exception to the administrative exhaustion requirement. Banks v. Roberts, 251 F. App’x 774, 776
(3d Cir. 2007) citing Nyhuis, 204 F.3d at 71 (“[Plaintiff's] argument fails under this Court’s bright line rule that
‘completely precludes a futility exception to the PLRA’s mandatory exhaustion requirement.’”); see also Woodford
v. Ngo, 548 U.S. 81, 85 (2006) (“Indeed, as we held in Booth, a prisoner must now exhaust administrative remedies
even where the relief sought—monetary damages—cannot be granted by the administrative process.”).

3
The Bureau of Prisons has established a multi-tier system whereby a federal prisoner may
seek formal review of any aspect of his imprisonment. 28 CER. §§ 542.10-542.19 (1997). First,
"an inmate shall ... present an issue of concern informally to staff, and staff shall attempt to
informally resolve the issue before an inmate submits a Request for Administrative Remedy." 28
C.F.R. § 542.13(a). Second, if an inmate at an institution is unable to informally resolve his
complaint, he may file "a formal written Administrative Remedy Request, on the appropriate
form (BP-9), [within] 20 calendar days following the date on which the basis for the Request
occurred." 28 C.F.R. § 542.14(a). The warden has twenty (20) days in which to respond. 28
C.F.R. § 542.18. An inmate who is not satisfied with the warden's response may submit an
appeal, on the appropriate form (BP-10), to the appropriate Regional Director within twenty (20)
calendar days from the date the warden signed the response. 28 C.F.R. § 542.15(a). An inmate
who is not satisfied with the Regional Director's response may submit an appeal, on the
appropriate form (BP-11), to the General Counsel within thirty (30) calendar days from the date
the Regional Director signed the response. Id. The Regional Director has thirty (30) days and the
General Counsel has forty (40) days to respond. 28 C.F.R. § 542.18.

Cc. Analysis

In support of their contention that Plaintiff failed to exhaust his administrative remedies,
Defendants have submitted the Declaration of Ondreya Barksdale, a Paralegal Specialist with the
Federal Bureau of Prisons’ Northeast Regional Office, who declares, in pertinent part:

5. A review of [the BOP’s computerized database] shows that
[Plaintiff] filed a request for administrative remedy (No. 952337)
with the Northeast Regional Office on August 31, 2018 in which
he made several allegations concerning staff in the Special
Housing Unit, the Discipline Hearing Officer, and placement in a
Residential Reentry Center (RRC). On September 4, 2018, that

filing was rejected because it was not sensitive and should have
been filed first with the institution. The filing was also rejected
because it contained multiple issues and contained insufficient
information. [Plaintiff] took no further action concerning this
request. As such, [Plaintiff] failed to exhaust his administrative
remedies concerning these allegations....

(ECF No. 14-1, Declaration of Ondreya Barksdale, at § 5).

The foregoing declaration has not been opposed or contradicted, in any way, by Plaintiff.
Furthermore, it is apparent that Plaintiff commenced this action within two weeks of the date his
grievance was rejected; thus, he could not have exhausted his administrative remedies before
filing suit, even if he had re-filed his grievance at the institution immediately upon receiving
notice of the rejection. As a result, the Court finds that Plaintiff has failed to exhaust his
administrative remedies with regard to any of the claims raised in this case, and Plaintiff's
complaint will be dismissed accordingly.

An appropriate Order follows.
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LARRY SLEDGE, )
Plaintiff, ) Civil Action No. 18-272 Erie
)
v. ) District Judge Susan Paradise Baxter
)
WARDEN TRATE, et al., )
Defendants. )
ORDER

AND NOW, this 9th day of October, 2019, for the reasons more fully stated in this
Court’s Memorandum Opinion filed on this date,

IT IS HEREBY ORDERED that Defendants’ motion to dismiss or, in the alternative, for
summary judgment [ECF No. 13] is GRANTED, and Plaintiff’s complaint is DISMISSED for
his failure to exhaust administrative remedies.

The Clerk is directed to mark this case closed.

ye ae

“SUSAN PARADISE BAXTER
United States District Judge
